Brewer, J.:
I concur in the foregoing opinion, but desire to add a word or two in explanation. I agree that the compromise law of 1879, referred to, is constitutional so far as it applies to the facts of this case; or, perhaps I should say more correctly, that I do not think that it so plainly conflicts with the constitution that the courts are justified in pronouncing it unconstitutional. It will be seen that that law has a two-fold operation. One is applied to past taxes, and the other has reference to those which shall hereafter be levied. This case includes only taxes accumulated before the passage of the law. Now so far as that act authorizes the disposition of already accumulated tax property, I think it must be sustained. But so far as it attempts to lay down a rule for future taxes, I do not think it valid. I appreciate fully the force of the argument made by plaintiff in error, and that that logic carried out strictly makes against the validity of the act, both as to past and future taxes. And yet, as to past taxes, already accumulated tax properties, it seems to me that a far-reaching necessity compels the court to uphold the validity of such an act as this. It is in some respects in the nature of a bankrupt law, authorizing counties to dispose of accumulated tax properties, which otherwise must remain in their possession — a possession which not only brings nothing to .the public, but also prevents the property from thereafter responding to the demands of taxa*576tion. We cannot ignore the fact that occasionally, owing to a change in the value of real estate, or the negligence of the owner, or other causes, there accumulates upon a tract of land an amount of taxes, interest and penalty, which exceeds the actual value of the property. In such a case, the interest of the public, as well as of the .individual, demands a compromise, and that such accumulated taxes be reduced to such a sum as will justify the owner in relieving the property from the burden, and thereafter improving it. Such a compromise not only secures to the public some portion of the accumulated taxes, but also places the property in the future on the list of paying property, and thus doubly benefits; so that as a mere authority to the county commissioners to dispose of their accumulated tax properties, I think the law can be sustained. But so far as it lays down provisions for the future, which invite non-payment by tax-payers, with a view to future adjustment and compromise, I think it is obnoxious to the claims made by counsel. It tends to inequality, is an invitation to neglect the payment of taxes, and cannot be sustained.
Horton, C. J.:
I agree fully with the above and foregoing.